FILED
                           NOT FOR PUBLICATION
                                                                       APR 13 2021
                   UNITED STATES COURT OF APPEALS                  MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


LEAGUE OF CONSERVATION                        No.   19-35460
VOTERS; et al.,
                                              D.C. No. 3:17-cv-00101-SLG
             Plaintiffs-Appellees,

v.
                                              ORDER
JOSEPH R. BIDEN, in his official
capacity as President of the United States;
et al.,

             Defendants-Appellants,

and

AMERICAN PETROLEUM INSTITUTE;
STATE OF ALASKA,

             Intervenor-Defendants.



LEAGUE OF CONSERVATION                        No.   19-35461
VOTERS; et al.,
                                              D.C. No. 3:17-cv-00101-SLG
             Plaintiffs-Appellees,

v.

JOSEPH R. BIDEN, in his official
capacity as President of the United States;
et al.,
             Defendants,

STATE OF ALASKA,

             Intervenor-Defendant,

and

AMERICAN PETROLEUM INSTITUTE,

             Intervenor-Defendant-
             Appellant.



LEAGUE OF CONSERVATION                        No.   19-35462
VOTERS; et al.,
                                              D.C. No. 3:17-cv-00101-SLG
             Plaintiffs-Appellees,

v.

JOSEPH R. BIDEN, in his official
capacity as President of the United States;
et al.,

             Defendants,

AMERICAN PETROLEUM INSTITUTE,

             Intervenor-Defendant,

and

STATE OF ALASKA,

             Intervenor-Defendant-


                                         2
             Appellant.


                   Appeal from the United States District Court
                            for the District of Alaska
                   Sharon L. Gleason, District Judge, Presiding

                        Argued and Submitted June 5, 2020
                               Anchorage, Alaska

Before: CHRISTEN, WATFORD, and BADE, Circuit Judges.

      Federal Appellants and Intervenor-Appellants appeal the district court’s

order granting summary judgment in favor of Appellees. This appeal concerns the

President’s authority, conferred by the Outer Continental Shelf Lands Act

(OCSLA), to return to disposition lands on the Outer Continental Shelf (OCS) that

were previously withdrawn from exploration and development activities.

Specifically, Appellees’ filed suit challenging President’s Trump’s Executive

Order No. 13795 that purported to rescind President Obama’s previous

withdrawals of certain areas of the OCS in the Chukchi Sea, Beaufort Sea, and

Atlantic Ocean.

      On January 20, 2021, President Biden issued Executive Order No. 13990

that, among other things, purported to exercise President Biden’s authority

pursuant to Section 12(a) of OCSLA, 43 U.S.C. 1341(a), to reinstate President

Obama’s withdrawals. President Biden’s Executive Order also revoked President

                                         3
Trump’s Executive Order that formed the basis of this controversy. We ordered

the parties to submit supplemental briefs regarding the impact of President Biden’s

Executive Order on these appeals. The parties argue President Biden’s revocation

of President Trump’s Executive Order rendered these appeals moot. We agree.

      We lack jurisdiction to consider “moot questions . . . or to declare principles

or rules of law which cannot affect the matter in issue in the case before [us].”

Church of Scientology of Cal. v. United States, 506 U.S. 9, 12 (1992) (quoting

Mills v. Green, 159 U.S. 651, 653 (1895)). “A case becomes moot—and therefore

no longer a ‘Case’ or ‘Controversy’ for purposes of Article III—‘when the issues

presented are no longer ‘live’ or the parties lack a legally cognizable interest in the

outcome.’” Already, LLC v. Nike, Inc., 568 U.S. 85, 91 (2013).

      Because the terms of the challenged Executive Order are no longer in effect,

the relevant areas of the OCS in the Chukchi Sea, Beaufort Sea, and Atlantic

Ocean will be withdrawn from exploration and development activities regardless of

the outcome of these appeals. See Trump v. Hawaii, 138 S. Ct. 377 (2017)

(holding the appeal was moot because provisions of the challenged executive order

“expired by [their] own terms”); See also Serv. Employees Int’l Union v. Nat’l

Union of Healthcare Workers, 598 F.3d 1061, 1068 (9th Cir. 2010) (“The test for




                                           4
mootness of an appeal is whether the appellate court can give the appellant any

effective relief in the event that it decides the matter on the merits in his favor.”).

      Accordingly, we vacate the judgment of the district court and remand with

instructions to dismiss the case without prejudice. See United States v.

Munsingwear, 340 U.S. 36, 39 (1950).1 This order shall serve as the mandate for

this case. Each party shall bear its own costs.

      VACATED; REMANDED




      1
               The Chamber of Commerce of the United States’ motion for leave to
file brief as amicus curiae, ECF 16, is DENIED as moot.
                                            5